Citation Nr: 1636000	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left upper extremity nerve disorder, including radiculopathy and/or carpal tunnel syndrome, to include as due to a service-connected spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard and had a period of active duty from February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a November 2014 decision, the Board denied the claim for service connection for a left upper extremity nerve disorder.  The Veteran then appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 memorandum decision, the Court vacated the Board's November 2014 decision and remanded the claim for further development.  A letter was sent to the Veteran and his representative in August 2016 in which he was given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran's representative submitted brief in support of the appeal in August 2016.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains litigation materials relevant to the Veteran's appeal to the Court, a September 2015 VA spine examination report, and an August 2016 brief.  Virtual VA contains additional medical records and an October 2014 brief filed by the Veteran's representative.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the April 2016 memorandum decision, the Court found that the Board should have construed the Veteran's claim to include carpal tunnel syndrome.  The Court also found that the October 2009 and September 2012 VA examinations were inadequate.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left upper extremity nerve disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left upper extremity nerve disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include EMG testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The VA examiner should identify and diagnose any left upper extremity nerve disorders that have been present during the pendency of the appeal.  He or she should specifically indicate whether the Veteran has had left carpal tunnel syndrome and/or radiculopathy.  

In making this determination, the examiner should specifically consider the October 2009 VA examiner's notation regarding left carpal tunnel syndrome and the September 2012 VA examiner's comment that a diagnosis of radiculopathy can be made by a history of characteristic radiating pain or sensory changes in the arms.

If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.  He or she should also address whether any current left upper extremity nerve disorder is caused by or permanently aggravated by a service-connected lumbar spine and cervical spine disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



